Citation Nr: 1807968	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  10-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for intermittent atrial arrhythmia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2002 and completed several periods of active duty for training and inactive duty training.

This issue was last before the Board of Veterans' Appeals (Board) in April 2017 on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Board hearing was held in April 2014.  A transcript is of record.


FINDING OF FACT

The Veteran's intermittent atrial arrhythmia was not incurred in, or aggravated by, his period of active duty or any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).


CONCLUSION OF LAW

The criteria for service connection for an intermittent atrial arrhythmia have not been met.  38 U.S.C. §§ 101, 1110; 38 C.F.R. §§ 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.  § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained together with several medical opinions.  The record reflects that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim.  

All available evidence pertaining to the matter decided herein has been obtained. Thus, VA's duty to assist has been met.

II.  Laws and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal linkage between the disease or injury incurred or aggravated in service and the current claimed disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6 (a).  Service connection for a disability arising from inactive duty training is permitted only for injuries, not diseases, incurred or aggravated in the line of duty (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, if no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, the presumption of soundness does not apply if an entrance examination was not performed contemporaneous to a period of ACDUTRA or INACDUTRA, because "[i]n the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Smith v. Shinseki, 24 Vet. App. 40 (2010). 

Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA or INACDUTRA.  See Smith, supra.  Rather, the claimant bears the burden of proof in establishing aggravation.  Donnellan v. Shinseki, 24 Vet. App. 167, 174-75, (2010).  In the context of periods of ACDUTRA or INACDUTRA, "the term 'aggravated' . . . means that in order for a claimant to have active service that qualifies him to be a 'veteran,' the evidence must establish that during his period of active duty for training, he experienced a permanent increase in disability beyond the natural progress of that disease or injury.  The claimant, rather than VA, bears the burden of proof in establishing both that (1) "the preexisting disability worsened in service" and (2) "that such worsening was beyond the natural progression of the disease."  The presumption of aggravation does not apply in the case of a claimant without "veteran" status, but "the benefit of the doubt standard applies to the question of veteran status."  Donnellan, 24 Vet. App. At 174-75.


III.  Analysis

In the instant case, the first notation of arrhythmia is reflected in October 1996 private treatment records.  Service personnel records do not reflect that the Veteran was serving on active duty, ACDUTRA or INACDUTRA at that time.  Following his October 1996 treatment for arrhythmia, the Veteran's medical records, including his service treatment records, regularly note a history of arrhythmia and treatment for the same.  See, e.g., May 1998 notation of "heart palpitations one year ago"; February 2000 notation of history of atrial fibrillation; December 2003 notation of occasional atrial fibrillation).  

The question for the Board is therefore whether the Veteran's arrhythmia was aggravated by his many periods of ACDUTRA and INACDUTRA or his period of active duty from September 2001 to September 2002.  The Board notes in this regard that the Veteran did not have an entrance examination for any period of ACDUTRA or INACDUTRA from 1996 onwards, and did not have an entrance examination for his period of active duty.  Although an examination of the Veteran was conducted in October 2001, this examination was performed after the start of the Veteran's period of active duty.  The examination report itself does not reflect that it is an entrance examination and is instead labeled "periodic 5 year exam".  Because of the lack of entrance examinations, the presumptions of soundness and aggravation are not for application and the Board is left to determine whether the Veteran's arrhythmia was as likely as not aggravated by service.  See Smith, 24 Vet. App. at 45-47.

There are of record multiple medical opinions regarding the relationship between the Veteran's arrhythmia and his periods of ACDUTRA, INACDUTRA, and active duty.  Opinions dated in April 2015, October 2015, March 2016, and August 2017 found that it is less likely than not that the Veteran's arrhythmia was aggravated by his active duty service.  The latter three also found that it is less likely than not that the Veteran's arrhythmia was aggravated by his periods of reserve training (i.e., periods of ACDUTRA and INACDUTRA).  Each of these opinions was based on a detailed review of the claims file, including the Veteran's voluminous treatment records and description of his symptoms.  A well reasoned explanation is provided for each.  The Board finds these opinions to be highly probative.  Indeed, no contrary medical opinion is of record.

The only other evidence to support the claim is the Veteran's own statements to the effect that his arrhythmia was incurred in or aggravated by service.  As noted above, the first mention of arrhythmia in the record was in October 1996 and service personnel records do not reflect ACDUTRA, INACDUTRA or active service at that time.  To the extent the Veteran contends that he was on ACDUTRA in October 1996, the Board does not find him credible in this regard and places greater weight on the service personnel records that reflect no such service.  Indeed, on several VA examinations, the Veteran indicated that arrhythmia first occurred while he was serving as a police officer for the City of Eugene and not while on active or reserve service.

The Veteran is also not competent to offer an opinion as to whether his arrhythmia was aggravated beyond the normal course of the condition by service, as such requires specialized medical knowledge and training, which the Veteran does not possess.  See Jandreau v. Nicholeson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In short, the evidence of record demonstrates that the Veteran's arrhythmia was not incurred in or aggravated by his periods of ACDUTRA or INACDUTRA or his period of active duty.  Service connection is therefore not warranted.


ORDER

Service connection for intermittent atrial arrhythmia is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


